DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 11, 15, and 16 are objected to because of the following informalities:  in lines 1-3 of Claim 1, the “in particular” phrases should be deleted to avoid potential 112 second paragraph indefiniteness issues, in lines 3-4 of Claim 11, the term “the pneumatic braking specification” should read –a pneumatic braking specification--, since this is the first time this term is being introduced in this string of claims, in lines 15-16 of Claim 15, the terms “front axle redundancy brake pressure” and “rear axle redundancy brake pressure” should read –the front axle redundancy brake pressure—and –the rear axle redundancy brake pressure--, as these terms were both previously introduced in Claim 1, from which this claim depends therefrom, in line 16 of Claim 15, the term “spring-brake parts” should read –the spring-brake parts--, since this term was also introduced in Claim 1, from which this claim depends therefrom, and in line 12 of Claim 16, the term “spring-brake parts” should read –the spring-brake parts--, as discussed with respect to Claim 15 above.  Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 2-10 and 12-14 are objected to as being dependent upon an objected to base claim, but would be allowable if Claim 1 was rewritten to overcome its objections.
Claims 1, 11, 15, and 16 are objected to as outlined above, but would be allowable if rewritten to overcome their objections.
The following is a statement of reasons for the indication of allowable subject matter:  
	While German Patent No. DE 102014006615 to Lulfing et al discloses an electronically controllable braking system, in particular an electronically controllable pneumatic braking system, for a vehicle, in particular a utility vehicle (see Figure 1), at least comprising: a service brake system having: a front axle brake circuit having a front axle modulator (12) and front axle brakes (8) connected thereto, a rear axle brake circuit having rear axle brakes (8), and a central control module (14) connected to a vehicle BUS (see paragraph 0055 of the examiner provided translation), wherein the front axle brakes can be supplied with a front axle service brake pressure, and the rear axle brakes can be supplied with a rear axle service brake pressure, and the central control 
	It is for this reason that applicant’s invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2018/0334150 to Palomba et al., PG Publication No. 2019/0152459 to Dieckmann et al, and WO document no. 2020187569 to Van Thiel all disclose electronically controllable braking systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/19/22